Plaintiff has appealed from the judgment of the Montgomery Trial Term dismissing his complaint. The action was brought to recover from defendants the sum of $1,375. Plaintiff alleged that he deposited with the National Spraker Bank of Canajoharie, N. Y., between March 10, 1919, and February 19, 1920, the sum of $1,680, and that he made withdrawals therefrom between March 18, 1919, and January 29, 1920, amounting to the sum of $305. He testified that he made no further withdrawals. The answer admitted the deposit of the moneys but alleged that the entire amount had been withdrawn. The trial court found that it had been withdrawn. The evidence sustains the finding. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss and Heffeman, JJ.